COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 IN THE INTEREST OF K. A. C., K. C.,           §              No. 08-18-00218-CV
 M. C. AND E. C., CHILDREN,
                                               §                 Appeal from the
                      Appellant.
                                               §                65th District Court

                                               §            of El Paso County, Texas

                                               §              (TC# 2017DCM2545)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 11, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Maria B. Ramirez, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before March 11, 2019.

       IT IS SO ORDERED this 28th day of February, 2019.

                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.